ON MOTION

ORDER

The parties move jointly to voluntarily dismiss their appeals of the judgment of the United States District Court for the District of Colorado in Darkprint Imaging, Inc. v. Static Control Components, Inc., No. 98-M-2232 (D.Co. Dec. 3, 2003).
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The unopposed motion to dismiss is granted.*
(2) Each side shall bear its own costs.

 We note that the parties request that this dismissal be with prejudice, however, it is not the practice of this court to dismiss with or without prejudice.